DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks, filed 07/13/2022, with respect to claim 37 have been fully considered and are persuasive.  The rejection of claims 37, 38 and 40 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25, 27, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0248367 A1) in view of Lin et al. (US 2011/0051390 A1) and Aizawa et al. (US 2011/0286736 A1).

As to claim 21, Yang et al. discloses a visualization device (Fig.4: image sensor module), comprising:
an image sensor (Fig.4: image sensor 210);
a first end (Fig.2C: the end of the image sensor module close to surface 252 corresponds to the first end);
a second end opposite the first end (Fig.2C: the end of the image sensor module close to the surface 212 corresponds to the second end);
a lateral wall surface extending between the first end and the second end (Fig.4; [0043]: the sidewalls S of the image sensor 210, the first light blocking spacer 220, the lens layer 230, the second light blocking spacer 240 and the transparent cover plate 250, correspond to the claimed lateral wall surface), wherein lateral wall surfaces of the image sensor form portions of the lateral wall surface of the visualization device (As shown in Fig.4); and
a coating contacting the lateral wall surface of the visualization device (Fig.4; [0053]: fixing shell 270), wherein the coating includes an electrically-insulating layer (Fig.4; [0053]: thermosetting material 274) and a light-blocking layer (Fig.4; [0053]: opaque material layer 272), and wherein the coating contacts an entirety of the lateral wall surfaces of the image sensor (As shown in Fig.4).
Yang et al. fails to disclose a first layer of transparent material at the first end;
a second layer of the transparent material  proximate the second end;
wherein an outer width of the visualization device is constant from the first end to the second end.
However, Lin et al. teaches a first layer of transparent material at the first end (Fig.2A; [0017]: transparent conductive layer 226).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang et al. to place a first layer of transparent material at the first end, i.e., on a portion of the top side of the lens set, as taught in Lin et al., so as to make the device more compact, and reduce the cost of material.
The combination of Yang et al. and Lin et al. fails to disclose a second layer of the transparent material proximate the second end;
wherein an outer width of the visualization device is constant from the first end to the second end.
However, Aizawa et al. teaches a second layer of the transparent material proximate the second end (Fig.1: glass plate 40); wherein an outer width of a visualization device is constant from the first end to the second end (Fig.1; [0016]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang et al. and Lin et al. with the teaching of Aizawa et al. to add a second layer of the transparent material proximate the second end, so as to prevent dust from entering the image sensor and enhance the strength of the whole portion ([0035]); it would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang et al. and Lin et al. with the teaching of Aizawa et al. to make the outer width of the visualization device constant from the first end to the second end, so as to make the footprint of the device smaller and provide a compact device.

As to claim 22, Yang et al. in view of Lin et al. and Aizawa et al. discloses the visualization device of claim 21, wherein the electrically-insulating layer is deposited on the lateral wall surface of the visualization device and the light-blocking layer is deposited on the electrically-insulating layer (Yang et al.: [0053]: “the thermosetting material layer 274 may be formed first, and then the opaque material layer 272 is formed”).

As to claim 25, Yang et al. in view of Lin et al. and Aizawa et al. discloses the visualization device of claim 21, wherein the image sensor includes a distal surface and a proximal surface (Yang et al.: Fig.2C: the surface 214 corresponds to the claimed distal surface, and the surface 212 corresponds to the claimed proximal surface), and wherein the distal surface and the proximal surface are free of the coating (Yang et al.: As shown in Fig.4, the surface 214 and surface 212 are free of coating.  Please note that the step surface between the sidewall of the image sensor and the sidewall of the light blocking spacer 220 has coating on the adhesion layer D4, but not on the distal surface 214 of the image sensor).

As to claim 27, Yang et al. in view of Lin et al. and Aizawa et al. discloses the visualization device of claim 21, wherein the image sensor forms a proximal end of the visualization device (Yang et al.: Fig.4: the image sensor 210 corresponds to the proximal end), and the visualization device further comprises at least one electrical contact on the proximal end of the visualization device (Yang et al.: Fig.2C: conductive bumps B corresponds to the at least one electrical contact in the claim).

As to claim 28, Yang et al. in view of Lin et al. and Aizawa et al. discloses the visualization device of claim 27, wherein the at least one electrical contact is proximal of a proximalmost end of the lateral wall surface of the visualization device (Yang et al.: In Fig.4, the left-most conductive bump B and the right-most conductive bump B correspond to the at least one electrical contact that is proximal of a proximalmost end of the lateral wall surface), the proximalmost end included in the portions of the lateral wall surface of the visualization device formed from the lateral wall surfaces of the image sensor (Yang et al.: Fig.4: the side wall of the image sensor 210 corresponds to the claimed portions of the lateral wall surface).

As to claim 30, Yang et al. in view of Aizawa et al. discloses the visualization device of claim 21, wherein the first end and the second end are free of the coating (Yang et al.: Figs.2C, 3 and 4: the surface 252 and surface 212 are free of coating).

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0248367 A1) in view of Lin et al. (US 2011/0051390 A1) and Aizawa et al. (US 2011/0286736 A1) as applied to claim 21 above, and further in view of Sasamoto et al. (US 2015/0257631 A1) and Tanaka (US 2012/0104529 A1).
 
As to claim 23, Yang et al. in view of Lin et al., Aizawa et al. discloses the visualization device of claim 21, but fails to disclose wherein the electrically-insulating layer includes titanium dioxide, and wherein the light-blocking layer includes pure titanium.
However, Sasamoto et al. teaches electrically-insulating layer includes titanium dioxide ([0022]: titanium dioxide is mixed in the thermosetting resin); and Tanaka teaches that light-blocking layer includes pure titanium ([0231]: a light-shielding film 54 containing a black titanium pigment).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang et al. Lin et al.,and Aizawa et al. with the teaching of Sasamoto et al. and Tanaka to includes titanium dioxide in the electrically-insulating layer and include pure titanium in the light-blocking layer, since titanium has excellent light-shielding property, dispensability, and storage stability, and titanium dioxide has extremely high resistivity, nontoxic nature, chemical stability, and commercial availability at a low cost.

As to claim 24, Yang et al. in view of Lin et al., Aizawa et al., Sasamoto et al. and Tanaka discloses the visualization device of claim 23, wherein the electrically-insulating layer including titanium dioxide is deposited on the lateral wall surface of the visualization device, and the light-blocking layer including pure titanium is deposited on the electrically-insulating layer (Yang et al. discloses that the thermosetting material layer (corresponding to electrically-insulating) may be formed on the sidewalls first, and then the opaque material layer (corresponding to light-blocking layer) is formed on the thermosetting material layer, see para [0053].  On the other hand, Sasamoto et al. teaches the electrically-insulating layer includes titanium dioxide, and Tanaka teaches the light-blocking layer includes titanium.  Therefore, the combination of Yang et al., Aizawa et al, Sasamoto et al. and Tanaka teaches the claimed limitations).

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0248367 A1) in view of Lin et al. (US 2011/0051390 A1) and Aizawa et al. (US 2011/0286736 A1) as applied to claim 21 above, and further in view of Tanaka (US 2012/0104529 A1).

As to claim 43, Yang et al. in view of Lin et al. and Aizawa et al. discloses the visualization device of claim 21, but fails to disclose wherein the transparent material is borosilicate glass.
However, Tanaka teaches using borosilicate glass in an image sensing device ([0231]: borosilicate glass is used as a support).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang et al., Lin et al. and Aizawa et al. with the teaching of Tanaka to use borosilicate glass to form the layer of transparent material, so as to provide a stronger support for the whole portion in the image sensor device. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiung et al. (US 2010/0006965 A1, cited by applicant) in view of Lin et al. (US 2011/0051390 A1), Yang et al. (US 2011/0248367 A1) and Aizawa et al. (US 2011/0286736 A1).

As to claim 21, Shiung et al. discloses a visualization device (Fig.3A: electronic device package), comprising:
an image sensor (Fig.3A: image sensor chip 111);
a first end (Fig.3A: the top side of the encapsulation 125 where aperture 135 is located, corresponds to the first end in the claim);
a second end opposite the first end (Fig.3A: the bottom side of the encapsulation 125 where image sensor array chip 110 is located, corresponds to the second end in the claim);
a second layer of transparent material proximate the second end (Fig.3A: a cover glass 120);
a lateral wall surface extending between the first end and the second end (Fig.3A; [0025]: the outer surface of the encapsulation 125 corresponds to the lateral wall surface); and
a coating (Fig.3A: electromagnetic absorption layer 140a and partial electromagnetic reflection layer 150) contacting the lateral wall surface of the visualization device ([0025]: “the electromagnetic absorption layer 140a is disposed on an outer surface of the encapsulation 125”), wherein the coating includes an electrically-insulating layer (Fig.3A: electromagnetic absorption layer 140a) and a light-blocking layer (Fig.3A: partial electromagnetic reflection layer 150).

Shiung et al. fails to disclose a first layer of a transparent material at the first end;
wherein lateral wall surfaces of the image sensor form portions of the lateral wall surface of the visualization device; and the coating contacts an entirety of the lateral wall surfaces of the image sensor;
wherein an outer width of the visualization device is constant from the first end to the second end.
However, Lin et al. teaches a first layer of transparent material at the first end (Fig.2A; [0017]: transparent conductive layer 226).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiung et al. to place a first layer of transparent material at the first end, i.e., on a portion of the top side of the lens set, as taught in Lin et al., so as to make the device more compact, and reduce the cost of material.
The combination of Shiung et al. and Lin et al. fails to disclose wherein lateral wall surfaces of the image sensor form portions of the lateral wall surface of the visualization device; and the coating contacts an entirety of the lateral wall surfaces of the image sensor;
wherein an outer width of the visualization device is constant from the first end to the second end.
However, Yang et al. teaches wherein lateral wall surfaces of the image sensor form portions of the lateral wall surface of the visualization device; and wherein the coating contacts an entirety of the lateral wall surfaces of the image sensor (See Fig.4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shiung et al. and Lin et al. with the teaching of Yang et al. to have lateral wall surfaces of the image sensor form portions of the lateral wall surface of the visualization device, and wherein the coating contacts an entirety of the lateral wall surfaces of the image sensor, so as enhance the bonding strength between the image sensor and the spacer/lens module, and prevent displacement of the image sensor and the spacer/lens module, thereby preventing decrease of image quality and damage of the image sensor module ([0006] and [0028]). 
The combination of Shiung et al., Lin et al. and Yang et al. fails to disclose an outer width of the visualization device is constant from the first end to the second end.
However, Aizawa et al. teaches an outer width of a visualization device is constant from the first end to the second end (Fig.1; [0016]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shiung et al., Lin et al. and Yang et al. with the teaching of Aizawa et al. to make the outer width of the visualization device constant from the first end to the second end, so as to make the footprint of the device smaller and provide a compact device.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiung et al. (US 2010/0006965 A1, cited by applicant), Lin et al. (US 2011/0051390 A1), Yang et al. (US 2011/0248367 A1) and Aizawa et al. (US 2011/0286736 A1) as applied to claim 21 above, and further in view of Lee (US 2008/0283887 A1) and Cole (US 2007/0120214 A1).

As to claim 26, Shiung et al. in view of Lin et al., Yang et al. and Aizawa et al. discloses the visualization device of claim 21.
The above combination fails to disclose wherein a thickness of the coating is between 500 angstroms and 10,000 angstroms.
However, Lee teaches an insulating layer may have a thickness of about 1,000 angstroms ([0027]).  On the other hand, Cole teaches a light shielding layer may have a thickness about 100 angstroms to about 3,000 angstroms ([0072]).  Thus, the total thickness of the coating would be between 1,100 angstroms and 4,000 angstroms, which falls within the claimed thickness range.
Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Shiung et al., Lin et al., Yang et al. and Aizawa et al. with the teaching of Lee and Cole to have a thickness of the coating between 500 angstroms and 10,000 angstroms, so as to perform its function of electrically insulating and light shielding while keeping the device as compact as possible.

Claims 31, 36, 42 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiung et al. (US 2010/0006965 A1, cited by applicant) in view of Yang et al. (US 2011/0248367 A1), Lee (US 2008/0283887 A1), Cole (US 2007/0120214 A1) and Aizawa et al. (US 2011/0286736 A1).

As to claim 31, Shiung et al. discloses a visualization device (Fig.3A: electronic device package), comprising:
an image sensor (Fig.3A: image sensor chip 111);
a first end located on a first side of the image sensor (Fig.3A: the top side of the image sensor array chip 110 where the sensor array surface 112 is located, corresponds to the first side/first end in the claim);
a second end located on a second side of the image sensor, opposite the first side (Fig.3A: the bottom side of the image sensor array chip 110 where the ball grids 118 are located, corresponds to the second side/second end in the claim);
at least one optical element located between the image sensor and the first end (Fig.3A: a set of optical element 130);
a first layer of a transparent material located between the image sensor and the at least one optical element (Fig.3A; [0024]: “A cover glass 120 is disposed between the image sensor array chip 110 and the set of optical elements 130”);
a lateral wall surface extending between the first end and the second end (Fig.3A; the side surface of the image sensor array chip 110 corresponds to the claimed lateral wall surface); and
a coating (Fig.3A: electromagnetic absorption layer 140a and partial electromagnetic reflection layer 150), wherein the coating includes an electrically-insulating layer (Fig.3A: electromagnetic absorption layer 140a) and a light-blocking layer (Fig.3A: partial electromagnetic reflection layer 150).
Shiung et al. discloses the coating contacting the outer surface of the encapsulation 125, excluding the side wall of the image sensor array chip 110 (Fig.3A; [0025]: “the electromagnetic absorption layer 140a is disposed on an outer surface of the encapsulation 125”), but fails to disclose the coating contacts the lateral wall surface (including the side wall of the image sensor array chip); 
wherein a thickness of the coating is approximately 500 angstroms to approximately 10,000 angstroms; 
wherein an outer width of the visualization device is constant from the first end to the second end; and
a second layer of the transparent material located between the at least one optical element and the first end.

However, Yang et al. teaches the coating contacts the lateral wall surface (Fig.4; [0053]: the fixing shell 270 is coating on the sidewalls S of the image sensor 210, first light blocking spacer 220, the lens layer 230, the second light blocking spacer 240 and the transparent cover plate 250); and a second layer of the transparent material located between the at least one optical element and the first end (Fig.4: the transparent cover plate 250 located between the lens layer 230 and the top end of the image sensor module).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiung et al. with the teaching of Yang et al. to extend the coating/fixing shell such that the coating contacts the lateral wall surface of the image sensor, so as to enhance the bonding strength between the image sensor and the spacer/lens module, and prevent displacement of the image sensor and the spacer/lens module, thereby preventing decrease of image quality and damage of the image sensor module ([0006] and [0028]); it would also have been obvious to add a second layer of transparent material located between the at least one optical element and the first end, so as to protect the lens layer, and enhance the strength of the whole portion.

The combination of Shiung et al. and Yang et al. fails to disclose a thickness of the coating is approximately 500 angstroms to approximately 10,000 angstroms; 
wherein an outer width of the visualization device is constant from the first end to the second end.
However, Lee teaches an insulating layer may have a thickness of about 1,000 angstroms ([0027]).  On the other hand, Cole teaches a light shielding layer may have a thickness about 100 angstroms to about 3,000 angstroms ([0072]).  Thus, the total thickness of the coating would be approximately 1,100 angstroms to approximately 4,000 angstroms, which falls within the claimed thickness range.
Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shiung et al. and Yang et al. with the teaching of Lee and Cole to have a thickness of the coating being approximately 500 angstroms to approximately 10,000 angstroms, so as to perform its function of electrically insulating and light shielding while keeping the device as compact as possible.

The combination of Shiung et al., Yang et al., Lee and Cole fails to disclose an outer width of the visualization device is constant from the first end to the second end.
However, Aizawa et al. teaches an outer width of a visualization device is constant from the first end to the second end (Fig.1; [0016]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shiung et al., Yang et al., Lee and Cole with the teaching of Aizawa et al. to make the outer width of the visualization device constant from the first end to the second end, so as to make the footprint of the device smaller and provide a compact device.

As to claim 36, Shiung et al. in view of Yang et al., Lee, Cole and Aizawa et al. discloses the visualization device of claim 31, wherein the image sensor includes a distal surface and a proximal surface (Shiung et al.: Fig.3A: the top surface of the image sensor chip 111 corresponds to the claimed distal surface, and the bottom surface of the image sensor chip 111 corresponds to the claimed proximal surface), and wherein the distal surface and the proximal surface are free from the coating (As shown in Fig.3A, the top and bottom surfaces of the image sensor chip 111 are free of coating).

As to claim 42, Shiung et al. in view of Yang et al., Lee, Cole and Aizawa et al. discloses the visualization device of claim 31, wherein the at least one optical element includes a lens (Shiung et al.: Fig.3A; [0023]: “the set of optical elements 130 comprises a set of lenses 130a and 130b”).

As to claim 45, Shiung et al. in view of Yang et al., Lee, Cole and Aizawa et al. discloses the visualization device of claim 31, further comprising a layer with an aperture that is located between the at least one optical element and the first end (Yang et al.: Fig.4: the adhesion layer under the transparent cover plate 250 corresponds to the claimed layer with an aperture), wherein the second layer of the transparent material is located between the layer with the aperture and the first end (Yang et al.: the transparent cover plate 250 is located between the adhesion layer and the top end of the image sensor module).

As to claim 46, Shiung et al. in view of Yang et al., Lee, Cole and Aizawa et al. discloses the visualization device of claim 45, wherein lateral wall surfaces of the image sensor, the at least one optical element, the first layer of the transparent material, the second layer of the transparent material, and the layer with the aperture form portions of the lateral wall surface of the visualization device (Shiung et al. discloses the at least one optical element (set of optical elements 130) and the first layer of transparent material (cover glass 120); and Yang et al. discloses the image sensor 120, the second layer of transparent material (transparent cover plate 250), and the layer with the aperture (the adhesion layer). Therefore, the combination of these references teaches that the above mentioned  elements form portions of the lateral wall surface).

Allowable Subject Matter
Claims 34 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 37, 38 and 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendments and arguments regarding independent claim 37 dated 07/13/2022. As such, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696